        Case 3:19-cv-05639-WHA Document 101 Filed 06/23/20 Page 1 of 2



 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Telephone:     (650) 858-6000
     Facsimile:     (650) 858-6100
 5
     OMAR A. KHAN (pro hac vice)
 6   Omar.Khan@wilmerhale.com
     7 World Trade Center
 7   250 Greenwich Street
     New York, New York 10007
 8   Telephone:   (212) 230-8800
     Facsimile:   (212) 230-8888
 9
     JOSEPH TAYLOR GOOCH (SBN 294282)
10   Taylor.Gooch@wilmerhale.com
     JOSHUA D. FURMAN (SBN 312641)
11   Josh.Furman@wilmerhale.com
     1 Front Street, Suite 3500
12   San Francisco, California 94111
     Telephone:      (628) 235-1000
13   Facsimile:      (628) 235-1001

14   Attorneys for Defendant
     IONpath, Inc.
15

16                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18

19   FLUIDIGM CORPORATION, A DELAWARE           Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
20   INC., A FOREIGN CORPORATION,               [PROPOSED] ORDER COMPELLING
                                                FLUIDIGM TO PROVIDE A
                           Plaintiffs,
21                                              SUPPLEMENTAL RESPONSE TO
            v.                                  IONPATH’S INTERROGATORY NO. 8
22                                              REGARDING EMBODYING
     IONPATH, INC., A DELAWARE                  PRODUCTS
     CORPORATION,
23
                           Defendant.
24

25

26

27

28
     Case No. 3:19-cv-05639-WHA                [PROPOSED] ORDER COMPELLING FLUIDIGM TO
                                                    PROVIDE A SUPPLEMENTAL RESPONSE TO
                                               IONPATH’S INTERROGATORY NO. 8 REGARDING
                                                                   EMBODYING PRODUCTS
          Case 3:19-cv-05639-WHA Document 101 Filed 06/23/20 Page 2 of 2




 1          For the reasons stated at the June 18, 2020 discovery dispute teleconference, the Court hereby

 2   ORDERS Plaintiffs Fluidigm Corporation and Fluidigm Canada Inc. (“Fluidigm”) to supplement

 3   their response to Defendant IONpath, Inc.’s (“IONpath”) Interrogatory 8 to include limitation-by-

 4   limitation claim charts with Fluidigm’s contentions as to how each version of Fluidigm’s products

 5   are asserted to practice or embody each asserted claim of each patent-in-suit. Any version of any

 6   Fluidigm product not described in a limitation-by-limitation chart may not be relied upon in this

 7   litigation. Plaintiffs shall provide their amended response to IONpath’s Interrogatory 8 on or

 8   before July 9, 2020. Plaintiff is warned that such response, addressing the merits of

 9   plaintiffs' infringement and damages theories, will not be permitted to be filed under seal.

10          The Court awards to Defendant IONpath its reasonable expenses incurred in making the

11   motion, including attorneys’ fees. IONpath shall provide to Fluidigm an accounting of such
12   reasonable expenses, including attorneys’ fees. The parties shall meet and confer in an attempt to
13   reach agreement on the amount of reasonable expenses, including attorneys’ fees to be awarded and
14   shall submit a joint statement for an entry of reasonable expenses, including attorneys’ fees once
15   agreement is reached or setting forth each side’s position if agreement cannot be reached. The
16   parties shall provide their joint statement on or before July 23, 2020.
17         IT IS SO ORDERED.
18

19            June 23, 2020.
      Dated: ______________

20
                                                              Honorable William H. Alsup
21                                                            United States District Judge
22

23

24

25

26

27
                                                       -1-
28    Case No. 3:19-cv-05639-WHA                             [PROPOSED] ORDER COMPELLING FLUIDIGM TO
                                                                  PROVIDE A SUPPLEMENTAL RESPONSE TO
                                                             IONPATH’S INTERROGATORY NO. 8 REGARDING
                                                                                 EMBODYING PRODUCTS
